DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 12 August, 2021. The amendments have been entered, and accordingly, claims 1-3, 5, and 9-20 remain pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “each of the second plurality of flow paths being vertically interconnected by second transition openings extending in vertical directions to connected adjacent flow paths of the second plurality of flow paths”, which should be corrected to - -each of the second plurality of flow paths being vertically interconnected by second transition openings extending in vertical directions to connect adjacent flow paths of the second plurality of flow paths - -
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI (US 4,919,200), in view of MANZO (US 2018/0187984– published 5 July, 2018).
As to claim 1, GLOMSKI discloses a heat exchanger(abstract; col.1, lines 5-6) extending laterally in a first direction and a second direction (see figure 8/9, wherein undulations left to right are along a first direction in figure 8, and figure 9, a cross-sectional view in direction shown, provides further undulations left to right along a second direction perpendicular to first direction), the heat exchanger comprising:
 a first wall(18) shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1); 
a second wall (18) adjacent to and in contact with the first wall(col.4, lines 6-9) with the second wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves see annotated figure 8 of annotated figure 8/9); 
a third wall(18) adjacent to and in contact with the second wall (col.4, lines 6-9) with the third wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the third wall being offset in the second direction from the second wall by one-half wavelength(see annotated figure 9 of annotated figure 8/9); 
a first plurality of flow paths (34) extending in the second direction and in the vertical directions (as there is a channel thickness to the first plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled) with the first plurality of flow paths each bounded by the first wall and the second wall (see annotated figure 8/9); and 
a second plurality of flow paths(38) extending in the first direction and in the vertical directions (as there is a channel thickness to the second plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled) with the second plurality of flow paths each bounded by the second wall and the third wall (see annotated figure 8/9) such that the second plurality of flow paths extending in the first direction are fluidically isolated from the first plurality of flow paths extending in the second direction (see annotated figures 8/9; col.4, lines 53-56;abstract).





    PNG
    media_image1.png
    891
    1314
    media_image1.png
    Greyscale

Annotated Figure 8/9
However, GLOMSKI does not explicitly disclose each of the first plurality of flow paths being vertically interconnected by first transition openings extending in vertical directions to connect adjacent flow paths of the first plurality of flow paths or each of the second plurality of flow paths being vertically interconnected by second transition openings extending in vertical directions to connect adjacent flow paths of the second plurality of flow paths.
That being noted, MANZO is within the relevant field of endeavor provided a heat exchanger (abstract, line 1), which includes a multitude of applications including gas turbines (par. 77, lines 1-2). MANZO teaches wherein the heat exchanger includes a first plurality of flow paths extending in a first and vertical direction (see annotated figure 1 of MANZO) and second plurality of flow paths extending in a second and vertical direction (see annotated figure 1 of MANZO). In addition to the extent of the first and second plurality of flow paths, MANZO teaches wherein the first plurality of flow paths are each vertically interconnected by first transition openings (see annotated figure 1 of MANZO, in view of the structure of each individual unit cell, 100, of the lattice structure in the remainder of figure 1 of MANZO and described in par. 44, lines 1-6) extending in vertical directions to connect adjacent flow paths of the first plurality of flow paths(there are vertical openings at the top and bottom side surfaces of each unit cell, 100, forming the first plurality of flow paths within, such that the fluid is able to flow along the vertical direction, up and down, to unit cells either positioned above( when further cells are added to the lattice as described in par. 44, lines 1-6) or unit cells positioned below, wherein flow can then be provided right or left and then up and down to provide interconnection of each first plurality of flowpath which are adjacent to one another) and the second plurality of flow paths are each vertically interconnected by second transition openings (see annotated figure 1 of MANZO, in view of the structure of each individual unit cell, 100, of the lattice structure in the remainder of figure 1 of MANZO and described in par. 44, lines 1-6) extending in vertical directions to connect adjacent flow paths of the second plurality of flow paths(there are vertical openings between all outer side surfaces of each unit cell, 100, material forming the first plurality of flow paths, such that the second plurality of flow paths are able to flow along the vertical direction, up and down, exterior positions surrounding the unit cell walls either positioned above( when further cells are added to the lattice as described in par. 44, lines 1-6) or unit cells positioned below, wherein flow can then be provided right or left and then up and down to provide interconnection of each second plurality of flowpath which are adjacent to one another). In particular, the use of the core constructed as such provides two or more independent labyrinths, which are intertwined, and allow for heat transfer between independent volumes of fluid within the independent labyrinths (par. 42, lines 1-7), which later is described to provide an increase in heat transfer surface area and promote turbulent flow (par. 104,lines 6-7).  More so, the design and geometry of the heat exchanger described by MANZO is designed to optimize an appropriate lattice parameter value to achieve a desired hydraulic diameter, surface compactness, flow volume, heat transfer, pressure loss, and flow arrangement (par. 9, lines 1-15), which can overcome disadvantages known with common constructions and designs of heat exchangers through conventional manufacturing methods (par. 8, lines 1-16), such as those described by GLOMSKI (see GLOMSKI at col.5, lines 16-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GLOMSKI to incorporate a design which includes first and second transition openings, as claimed, first to enable increased heat transfer between independent volumes of fluid which flow in a labyrinth manner, via increased surface area for heat transfer and promotion of turbulent flow through the heat exchanger, and further to obtain an optimized heat exchanger by overcoming disadvantages with common manufacturing processes utilized within heat exchanger designs, such as that of GLOMSKI.

    PNG
    media_image2.png
    1069
    1450
    media_image2.png
    Greyscale

Annotated Figure 1

As to claim 2, GLOMSKI, as modified by MANZO, further discloses further comprising: a fourth wall(18) adjacent to and in contact with the third wall(col.4, lines 6-9) with the fourth wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the fourth wall being offset from the waves of the third wall in the first direction by one-half wavelength (see annotated figure 8 of annotated figure 8/9); and a third plurality of flow paths(38) extending in the second direction with the third plurality of flow paths each bounded by the third wall and the fourth wall (see annotated figure 8/9).

As to claim 3, GLOMSKI, as modified by MANZO, further discloses wherein the waves of the first wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59), and wherein the waves of the second wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59; col.4, lines 6-9).

As to claim 5, GLOMSKI, as presently modified by MANZO, does not further disclose, teach, or suggest wherein the first plurality of flow paths are laterally interconnected by third transition openings and the second plurality of flow paths are laterally interconnected by fourth transition openings such that flow through one flow path of the first plurality of flow paths can transition and flow through an adjacent flow path of the first plurality of flow paths and flow through one flow path of the second plurality of flow paths can transition and flow through an adjacent flow path of the second plurality of flow paths.
However, MANZO further teaches wherein the first plurality of flow paths are laterally interconnected by third transition openings (see annotated figure 1A of MANZO) and the second plurality of flow paths are laterally interconnected by fourth transition openings(see annotated figure 1A of MANZO) such that flow through one flow path of the first plurality of flow paths can transition and flow through an adjacent flow path of the first plurality of flow paths(fluid is capable of flowing between adjacent first flow paths through the openings at the right and left, interior, to the lattice material surfaces) and flow through one flow path of the second plurality of flow paths can transition and flow through an adjacent flow path of the second plurality of flow paths(fluid is capable of flowing between adjacent second flow paths through the openings at the right and left, exterior, to the lattice material surfaces). In particular, the use of the core constructed as such provides two or more independent labyrinths, which are intertwined, and allow for heat transfer between independent volumes of fluid within the independent labyrinths (par. 42, lines 1-7), which later is described to provide an increase in heat transfer surface area and promote turbulent flow (par. 104,lines 6-7).  More so, the design and geometry of the heat exchanger described by MANZO is designed to optimize an appropriate lattice parameter value to achieve a desired hydraulic diameter, surface compactness, flow volume, heat transfer, pressure loss, and flow arrangement (par. 9, lines 1-15), which can overcome disadvantages known with common constructions and designs of heat exchangers through conventional manufacturing methods (par. 8, lines 1-16), such as those described by GLOMSKI (see GLOMSKI at col.5, lines 16-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GLOMSKI to incorporate a design which includes first and second transition openings, as claimed, first to enable increased heat transfer between independent volumes of fluid which flow in a labyrinth manner, via increased surface area for heat transfer and promotion of turbulent flow through the heat exchanger, and further to obtain an optimized heat exchanger by overcoming disadvantages with common manufacturing processes utilized within heat exchanger designs, such as that of GLOMSKI.


    PNG
    media_image3.png
    1063
    1591
    media_image3.png
    Greyscale

Annotated Figure 1A

As to claim 9, GLOMSKI, as modified by MAZNO, further discloses wherein the first wall, second wall, third wall are constructed by additive manufacturing so that the heat exchanger is one continuous and monolithic component (col.5, lines 17-20; Applicant is advised of MPEP 2113-I, which recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentability even though the prior product was made by a different process.” In this case, it appears the Applicant is attempting to provide that the heat exchanger is produced through additive manufacturing, which is given limited patentable weight as GLOMSKI provides wherein the plates can be glued or welded together, which is a process of which material is “added” thereon, such that the claim limitations are met regardless of the process to join the product of GLOMSKI.).

As to claim 13, GLOMSKI, as modified by MANZO, does not explicitly disclose wherein the first wall, the second wall, and the third wall are constructed from a material having low thermal conductivity.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. desired heat transfer performance between two materials or fluids). Therefore, with regards to the present application, it would have been obvious for one having selected a low thermal conductivity material, as one having ordinary skill within the heat exchanger art knows to select the material based on a desired heat transfer performance between two materials or fluids.  

As to claim 16, GLOMSKI discloses a method of forming a heat exchanger(abstract; col.1, lines 5-6), the method comprising:
forming a first wall (18) with waves that extend laterally in both a first and second direction (col.3, lines 27-58; see annotated figure 8/9, in view of figure 1); 
forming a second wall (18) adjacent to and in contact with the first wall (col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction (col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the second wall being offset in the first direction from the waves of the first wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
forming a third wall (18) adjacent to and in contact with the second wall (col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction (col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the third wall being offset in the second direction from the second wall by one-half wavelength (see annotated figure 9 of annotated figure 8/9); 
wherein the first wall and the second wall bound a first plurality of flow paths(34) extending in the second direction and in vertical directions (as there is a channel thickness to the first plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled); and 
wherein the second wall and third wall bound a second plurality of flow paths (38) that extend in the first direction (see annotated figure 8/9) and in vertical directions (as there is a channel thickness to the second plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled), and 
wherein the first plurality of flow paths are fluidically isolated from the second plurality of flow paths (see annotated figures 8/9; col.4, lines 53-56; abstract).
However, GLOMSKI does not explicitly disclose each of the first plurality of flow paths being vertically interconnected by first transition openings extending in vertical directions to connect adjacent flow paths of the first plurality of flow paths or each of the second plurality of flow paths being vertically interconnected by second transition openings extending in vertical directions to connect adjacent flow paths of the second plurality of flow paths.
That being noted, MANZO is within the relevant field of endeavor provided a heat exchanger (abstract, line 1), which includes a multitude of applications including gas turbines (par. 77, lines 1-2). MANZO teaches wherein the heat exchanger includes a first plurality of flow paths extending in a first and vertical direction (see annotated figure 1 of MANZO) and second plurality of flow paths extending in a second and vertical direction (see annotated figure 1 of MANZO). In addition to the extent of the first and second plurality of flow paths, MANZO teaches wherein the first plurality of flow paths are each vertically interconnected by first transition openings (see annotated figure 1 of MANZO, in view of the structure of each individual unit cell, 100, of the lattice structure in the remainder of figure 1 of MANZO and described in par. 44, lines 1-6) extending in vertical directions to connect adjacent flow paths of the first plurality of flow paths(there are vertical openings at the top and bottom side surfaces of each unit cell, 100, forming the first plurality of flow paths within, such that the fluid is able to flow along the vertical direction, up and down, to unit cells either positioned above( when further cells are added to the lattice as described in par. 44, lines 1-6) or unit cells positioned below, wherein flow can then be provided right or left and then up and down to provide interconnection of each first plurality of flowpath which are adjacent to one another) and the second plurality of flow paths are each vertically interconnected by second transition openings (see annotated figure 1 of MANZO, in view of the structure of each individual unit cell, 100, of the lattice structure in the remainder of figure 1 of MANZO and described in par. 44, lines 1-6) extending in vertical directions to connect adjacent flow paths of the second plurality of flow paths(there are vertical openings between all outer side surfaces of each unit cell, 100, material forming the first plurality of flow paths, such that the second plurality of flow paths are able to flow along the vertical direction, up and down, exterior positions surrounding the unit cell walls either positioned above( when further cells are added to the lattice as described in par. 44, lines 1-6) or unit cells positioned below, wherein flow can then be provided right or left and then up and down to provide interconnection of each second plurality of flowpath which are adjacent to one another). In particular, the use of the core constructed as such provides two or more independent labyrinths, which are intertwined, and allow for heat transfer between independent volumes of fluid within the independent labyrinths (par. 42, lines 1-7), which later is described to provide an increase in heat transfer surface area and promote turbulent flow (par. 104,lines 6-7).  More so, the design and geometry of the heat exchanger described by MANZO is designed to optimize an appropriate lattice parameter value to achieve a desired hydraulic diameter, surface compactness, flow volume, heat transfer, pressure loss, and flow arrangement (par. 9, lines 1-15), which can overcome disadvantages known with common constructions and designs of heat exchangers through conventional manufacturing methods (par. 8, lines 1-16), such as those described by GLOMSKI (see GLOMSKI at col.5, lines 16-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GLOMSKI to incorporate a design which includes first and second transition openings, as claimed, first to enable increased heat transfer between independent volumes of fluid which flow in a labyrinth manner, via increased surface area for heat transfer and promotion of turbulent flow through the heat exchanger, and further to obtain an optimized heat exchanger by overcoming disadvantages with common manufacturing processes utilized within heat exchanger designs, such as that of GLOMSKI.

As to claim 17, GLOMSKI, as modified by MANZO, further discloses further comprising:
additively manufacturing the first wall, the second wall, and the third wall (wherein the walls are formed by at least extruded metal, given that the plates exist with a thickness, and wherein the plates are glued or welded together as noted within col.5, lines 17-20).

As to claim 18, GLOMSKI, as modified by MANZO, further discloses further comprising: 
forming a fourth wall (18) adjacent to and in contact with the third wall (col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction (col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves being offset in the first direction from the waves of the third wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
wherein the third wall and fourth wall bound a third plurality of flow paths (38) that extend in the second direction (see annotated figure 8/9).

As to claim 19, GLOMSKI, as modified by MANZO, further discloses wherein the waves of the first wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59), and wherein the waves of the second wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59; col.4, lines 6-9).

As to claim 20, GLOMSKI discloses a method of transferring thermal energy through the use of a heat exchanger(abstract; col.1, lines 5-6), the method comprising:
flowing a first fluid through a first plurality of flow paths bounded by a first wall(18) and a second wall (18;see annotated figure 8/9; abstract; col.4, lines 53-56), the first wall having a wave pattern with waves that are based on a sinusoidal curve(figure 1; col.3, lines 27-59) and extend laterally in both a first and second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the second wall (18) adjacent to and in contact with the first wall(col.4, lines 6-9) having a wave pattern with waves based on a sinusoidal curve(figure 1; col.3, lines 27-59; col.4, lines 6-9) that extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the second wall being offset in the first direction from the waves of the first wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9),the first plurality of flow paths(34) extending in the second direction and in vertical directions (as there is a channel thickness to the first plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled); 
flowing a second fluid through a second plurality of flow paths bounded by the second wall and a third wall(18; see annotated figure 8/9; abstract; col.4, lines 53-56) , the third wall being adjacent to and in contact with the second wall(col.4, lines 6-9), the third wall having a wave pattern with waves based on a sinusoidal curve (figure 1; col.3, lines 27-59; col.4, lines 6-9) and extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the third wall being offset in the second direction from the second wall by one-half wavelength(see annotated figure 9 of annotated figure 8/9), wherein the second plurality of flow paths(38) extending in the first direction (see annotated figure 8/9) and in vertical directions (as there is a channel thickness to the second plurality of flow paths, as shown in annotated figure 8/9, in a vertical direction which would be perpendicular to the first and second directions labeled),

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI (US 4, 919, 200), in view of MANZO (US 2018/0187984– published 5 July, 2018) and ROLT (US 2013/0153184 A1).
As to claim 10, GLOMSKI, as modified by MANZO, does not further disclose, teach, or suggest wherein the waves in the first direction of the first wall, the waves in the first direction of the second wall, and the waves in the first direction of the third wall have an amplitude that is greater than an amplitude of the waves in the second direction of the first wall, the waves of the second direction of the second wall, and the waves in the second direction of the third wall.
However, ROLT teaches a heat exchanger (abstract; par. 36) contains a waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as amplitudes between 1 and 5 mm (par. 47). ROLT, therefore, provides that the parameter to change the amplitudes of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the amplitudes of the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of MANZO and ROLT, further teaches the general conditions of the claimed invention that the amplitude in the first direction and second direction is provided, to provide a desire ratio therebetween, as it is known within the art to change the amplitude based on obtaining, at least, a desired heat exchanger performance.

As to claim 11, GLOMSKI, as modified by MANZO and ROLT, teaches wherein the amplitude of the waves in the first direction of the first wall, second wall, and third wall is greater than the amplitude of the waves in the second direction of the first wall, second wall, and third wall (par. 47), but does not disclose wherein the difference is 1.5 times greater in the first direction than the second direction.
However, ROLT, further, teaches waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as amplitudes between 1 and 5 mm (par. 47). ROLT, therefore, provides that the parameter to change the amplitudes of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the amplitudes of the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of MANZO and ROLT, further teaches the general conditions of the claimed invention that the amplitude in the first direction provided and another amplitude in the second direction is provided, to provide a desire ratio therebetween (e.g., 1.5), as it is known within the art to change the amplitude based on obtaining, at least, a desired heat exchanger performance.

As to claim 12, GLOMSKI, as modified by MANZO and ROLT, teaches wherein the waves in the first direction of the first wall, the waves in the first direction of the second wall, and the waves of the first direction of the third wall have a wavelength and have, further, a wavelength of the waves in the second direction of the first wall, the waves in the second direction of the second wall, and the waves in the second direction of the third wall. However, GLOMSKI, as modified by MANZO and ROLT, does not further provide the difference between the wavelengths in the first and second directions of the waves.
However, ROLT further teaches the waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as pitch, which with larger pitch the wavelength is greater and with smaller pitch the wavelength is smaller (par. 47). ROLT, therefore, provides that the parameter to change the pitch of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the pitch between the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of MANZO and ROLT, further teaches the general conditions of the claimed invention that the pitch in the first direction and in the second direction is provided between different wave sections of a desired ratio, as it is known within the art to change the pitch based on obtaining, at least, a desired heat exchanger performance.
Claim 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over ROLT (US 2013/0153184 A1), in view of GLOMSKI (US 4, 919, 200) and MANZO (US 2018/0187984– published 5 July, 2018).
As to claim 14 and 15, ROLT discloses a gas turbine engine comprising a heat exchanger (par. 6 and 11), but does not explicitly disclose the heat exchanger of claim 1.
However, GLOMSKI, in view of the previous modifications discussed by at least MANZO, teaches the heat exchanger of claim 1 (see rejection of claim 1), wherein the first fluid flows through the first plurality of flow paths and the second fluid flows through the second plurality of flow paths(see rejection of claim1). Particularly, GLOMSKI teaches wherein the heat exchanger is intended to be used to exchange heat between two fluids (abstract), while providing increased efficiency due to the construction thereof (col.1, lines 65-68), and is known to be used in aircraft applications (col.5, lines 21-40). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to adjust the design of ROLT to be modified to incorporate heat transfer between two fluids, through designs such as GLOMSKI, due to the increased heat exchanger efficiency of the design of GLOMSKI.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12 August, 2021, with respect to the rejection(s) of claims 1-3, 5, and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art teachings within at least MANZO (US 2018/0187984 A1) which teaches the structure of a core within a heat exchanger to form intertwined passages for a first plurality of flow passage and a second plurality of flow passages which include first through fourth transition openings to form a lattice-type structure which increases the heat transfer surface area between the fluids isolated from one another, and further to promote turbulence within the fluid flows, another known concept to generally increase heat transfer among fluids. In view of the teachings of MANZO, it is believed that the claimed invention would be obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHOEN (US 3,663,346), LOUKUS (US 2015/0014323 A1),and SLAUGHTER (US 2008/0149299 A1) show monolithic structures which include lattice structures with openings along vertical and horizontal directions which would enable fluid flow therebetween different pathways of the lattices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/21/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763